Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 16, 2018

                                       No. 04-17-00563-CV

               FIRE CHIEF CHARLES HOOD, In His Official Capacity Only,
                                  Appellant

                                                 v.

                             Fernando MUNOZ and Edward Chacon,
                                         Appellees

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI16293
                          Honorable Norma Gonzales, Judge Presiding


                                          ORDER
       After this court granted appellant’s first motion for extension of time to file his brief, the
brief was due March 21, 2018. Appellant has now filed a second motion for extension of time
asking for an additional thirty days in which to file his brief. The motion is unopposed. After
review, we GRANT appellant’s motion and ORDER appellant to file his brief in this court on or
before April 20, 2018.

                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court